UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 3, 2011 GERBER SCIENTIFIC, INC. (Exact name of Registrant as specified in its charter) CONNECTICUT 001-05865 06-0640743 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 24 Industrial Park Road West, Tolland, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (860) 644-1551 83 Gerber Road West, South Windsor, Connecticut, 06074 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Conditions On March 3, 2011 Gerber Scientific, Inc. (the “Company”) issued a press release announcing its third quarter fiscal 2011 results. A copy of the press release has been furnished as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits The following document is furnished herewith as an exhibit to this report: Exhibit Number Description of Exhibits Press Release dated March 3, 2011, issued by Gerber Scientific, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GERBER SCIENTIFIC, INC. Date:March 3, 2011 By: /s/Michael R. Elia Michael R. Elia Executive Vice President, Chief Financial Officer and Chief Accounting Officer (On behalf of the Registrant and as Duly Authorized Officer)
